Citation Nr: 1439695	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  09-40 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral shoulder disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1961 to July 1963.

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Board last remanded this claim in April 2014.  The claim has since been returned to the Board for further appellate action.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The Veteran provided sworn testimony in support of his appeal during a hearing before the undersigned Veterans Law Judge in September 2013; the hearing transcript has been associated with the file and has been reviewed.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's bilateral shoulder condition did not have its onset in service or within one year of service discharge and was not shown to be etiologically related to service.



CONCLUSION OF LAW

The criteria for service connection for bilateral shoulder condition have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he has a current bilateral shoulder disability as a result of playing sports during his active military service.

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
 
Service connection may also be granted on a presumptive basis for certain chronic diseases, including arthritis, if shown to be manifest to a degree of 10 percent or more within one year following a veteran's separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  

The Board finds that a preponderance of the evidence is against finding that the Veteran incurred a bilateral shoulder injury in service.

The Veteran's service treatment records do not include any complaints of or diagnosis of shoulder problems.  On his May 1963 report of medical history at the time of his separation from service, the Veteran checked a box on a medical form attesting that he did not have painful or trick shoulders.  Further, a physical examination of his upper extremities was normal.

The earliest medical evidence of record of degenerative changes in the Veteran's shoulders is from 2007.  A January 2007 private x-ray report reflects that the Veteran was found to have moderate degenerative changes of his left acromioclavicular joint.  Private treatment records further reflect that the Veteran complained of right shoulder pain in July and August 2007 and was diagnosed with osteoarthritis in his right shoulder.

Thus, the evidence does not support that the Veteran injured his shoulders in service or had arthritis that manifest within one year of service.

Further, the Board notes that the Veteran filed a claim for disability compensation in July 1963 in which he claimed only a blurry right eye and small umbilical hernia as disabilities related to service.  He again filed a claim in December 1998, only claiming an eye disability.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a claimant takes action regarding other claims, it is reasonable to expect that he is presenting all issues for which he is experiencing symptoms that he believes are related to service.  Thus, the Veteran's failure to claim a shoulder disability at that time may reasonably be interpreted as indicative of the lack of shoulder symptomatology at those times.  

Even if the above statement is untrue, a preponderance of the evidence is further against finding that the Veteran's current shoulder disability is related to his service.

The Veteran underwent a VA examination in May 2014 at which time x-rays showed age-appropriate degenerative changes of the acromioclavicular joints.  The examiner opined that the Veteran's bilateral shoulder condition was less likely than not incurred in or caused by service, explaining that the Veteran's current diagnosis reflects the aging process and events over the years following separation from service.

The Board acknowledges that the Veteran himself has opined that his current shoulder disability is due to his service.  Specifically, he has contended that the wear and tear and continual physical stress of playing sports in service caused his current shoulder conditions to develop.  However, while the Veteran is competent to state what symptoms he feels, such as shoulder pain, the etiology of osteoarthritis is a complex medical question not capable of lay observation and is not the type of medical issue for which a lay opinion may be accepted as competent evidence.  As a lay person, the Veteran does not have the education, training and experience to offer a medical diagnosis or an opinion as to the onset or etiology of this condition.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  As noted by the VA examiner, the disability picture is additionally complicated in this case by the many years that have passed between the Veteran's discharge from service and his osteoarthritis diagnosis.

The Board finds that the opinion of the VA examiner is the most competent etiology opinion of record and is well-supported by the evidence of record.

Therefore, the Board finds that a preponderance of the evidence is against finding that the Veteran's bilateral shoulder condition was incurred in or as a result of service or that arthritis developed to a compensable degree within a year of his discharge from service.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran in January 2007, prior to the initial adjudication of the claim on appeal.  The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The undersigned VLJ who conducted the September 2013 hearing also complied with the duties to fully explain the issues on appeal and suggest the submission of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran was assisted at the hearing by an accredited representative from the Texas Veterans Commission, and the VLJ and the representative asked questions regarding the nature and etiology of the Veteran's claimed bilateral shoulder disability.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  
	
VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records and private treatment records identified by the Veteran.  The Veteran also submitted lay statements.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded a VA medical examination in May 2014 that complied with the Board's remand orders.  The examiner, a medical professional, obtained an accurate history, listened to the Veteran's assertions, and performed the necessary tests.  The Board finds that the examination is adequate and contains sufficient information to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183.


ORDER

Service connection for bilateral shoulder disability is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


